Citation Nr: 1147189	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected acquired psychiatric disorder.  

2.  Entitlement to service connection for cervical radiculopathy, to include as secondary to service-connected degenerative changes in the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran was scheduled for an October 2009 Travel Board hearing, she failed to appear, and did not request it be rescheduled, such that the Board considers her request for a hearing to be withdrawn.

In her September 2008 Substantive Appeal, the Veteran contended that she was experiencing a dramatic increase in her tension-related headaches, and triggered migraines were occurring with greater frequency.  In addition, she indicated that her neck pain was steadily increasing, and that her neck then made popping and cracking noises.  As such the issues of increased ratings for her service-connected migraine headaches and for degenerative changes of her cervical spine have been raised but not yet adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims, but refers them to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a need for further development prior to appellate review.  

The Veteran is currently awarded a 10 percent rating for an acquired psychiatric disorder; however, she contends that she is entitled to a higher rating.  At her most recent examination in August 2006 the Veteran reported such symptoms as depression, difficulty sleeping, and low energy.  More recently, in her September 2008 Substantive Appeal, the Veteran reported symptoms not previously considered by the VA examiner.  Specifically, the Veteran described struggling with panic attacks at least 2 to 3 times weekly, and indicated that she was having a serious struggle with insomnia, daily depression and tearfulness.  In addition, she indicated that she had missed work due to her acquired psychiatric disorder, but was afraid to tell her employer the reasons she was absent from work.  

As such, it appears that the Veteran's symptoms have worsened since her most recent examination.  In order to evaluate the severity of the Veteran's service-connected acquired psychiatric disorder, the Board finds that another VA examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has claimed entitlement to service connection for cervical radiculopathy, to include as secondary to her service-connected degenerative changes of the cervical spine.  She was afforded a VA examination of the peripheral nerves in August 2006, wherein the impression was that the Veteran did not have radicular symptoms to the upper extremity.  A neurologic examination revealed normal upper extremities.  At that time, the Veteran reported only minimal tingling and numbness in the fingertips.  In July 2007 the Veteran indicated that she was then experiencing numbness in the fingers of both hands.  She reported numbness especially in the middle, ring and pinky fingers.  The Board observes that the neurological examination report discusses the results in the masculine, which raises a question regarding the accuracy of the report.  As such, the Board finds that another examination would be helpful in evaluating the nature and etiology of any cervical radiculopathy, to include as secondary to degenerative changes of the cervical spine.  

In addition, VA treatment records from August 2005 to the present should be associated with the claims folder, whether in paper form or via Virtual VA.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's VA treatment records not already included in the claims file from August 2005 through the present should be obtained and associated with the claim.  All attempts to procure records should be obtained and associated with the claims folder.  

2.  Following receipt of any outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of her service-connected acquired psychiatric disorder.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran including any current symptoms of her acquired psychiatric disorder.  The examiner should also provide an opinion concerning the degree of any social and industrial impairment resulting from the Veteran's service-connected acquired psychiatric disorder, and a global assessment of functioning score with an explanation of the significance of the score assigned.  

3.  Following receipt of any outstanding records, schedule the Veteran for a VA neurological examination.  The Veteran's claims folder should be made available to the examiner for review.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any cervical radiculopathy that is associated with her service-connected degenerative changes of the cervical spine.  A complete rationale for all opinions expressed should be provided. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


